DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 19-21 in the reply filed on May 16, 2022 is acknowledged. Claims 13-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiehbauch et al. (US20090275205).
Regarding claim 1, Kiehbauch discloses a method of dry-etching silicon oxide (abstract), comprising reacting silicon oxide with a gaseous hydrogen fluoride and a gaseous organic amine compound in a non-plasma state (paragraph 0015).
Regarding claim 2, Kiehbauch discloses wherein a temperature of the silicon oxide upon the reaction is lower than 200°C (paragraph 0019).
Regarding claim 3, Kiehbauch discloses wherein the reaction comprises contacting silicon oxide with a treatment gas including a hydrogen fluoride and an organic amine compound (paragraph 0015).
Regarding claim 4, Kiehbauch discloses wherein a ratio of the organic amine compound to the hydrogen fluoride included in the treatment gas, as determined by dividing the number of moles of the organic amine compound by the number of moles of the hydrogen fluoride, is 0.001 or higher but 100 or lower (paragraph 0018).
Regarding claim 5, Kiehbauch discloses wherein the reaction comprises: contacting a treatment gas including an organic amine compound with silicon oxide; and contacting a treatment gas including a hydrogen fluoride with the silicon oxide (paragraph 0015).
Regarding claim 6, Kiehbauch discloses wherein the organic amine compound is represented by formula (1), wherein N represents a nitrogen atom, R1 represents a C1 hydrocarbon group, and R2 and R3 each represents a hydrogen atom (methylamine, paragraph 0015).
Regarding claim 7, Kiehbauch discloses wherein the organic amine compound is a secondary amine or a tertiary amine (paragraph 0015).
Regarding claim 8, Kiehbauch discloses wherein the secondary amine is dimethylamine (paragraph 0015).
Regarding claim 9, Kiehbauch discloses wherein the tertiary amine is trimethylamine (paragraph 0015).
Regarding claim 12, Kiehbauch discloses method of producing a semiconductor device, comprising etching a silicon oxide film on a semiconductor substrate including the silicon oxide film using the dry-etching method according to claim 1 (paragraph 0001).
Claims 1-3, 5-6, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR100870914, a machine-translated English version is used).
Regarding claim 1, Lee discloses a method of dry-etching silicon oxide (abstract), comprising reacting silicon oxide with a gaseous hydrogen fluoride and a gaseous organic amine compound in a non-plasma state (lines 115-123).
Regarding claim 2, Lee discloses wherein a temperature of the silicon oxide upon the reaction is lower than 200°C (line 121).
Regarding claim 3, Lee discloses wherein the reaction comprises contacting silicon oxide with a treatment gas including a hydrogen fluoride and an organic amine compound (lines 115-123; step s2, Fig. 2).
Regarding claim 5, Lee discloses wherein the reaction comprises: contacting a treatment gas including an organic amine compound with silicon oxide; and contacting a treatment gas including a hydrogen fluoride with the silicon oxide (lines 115-123).
Regarding claim 6, Lee discloses wherein the organic amine compound is represented by formula (1), wherein N represents a nitrogen atom, R1 represents a C1 hydrocarbon group, and R2 and R3 each represents a hydrogen atom (CH3NH2, lines 18-119).
Regarding claim 12, Lee discloses method of producing a semiconductor device, comprising etching a silicon oxide film on a semiconductor substrate including the silicon oxide film using the dry-etching method according to claim 1 (lines 16-19).
Regarding claim 20, Lee discloses wherein when the reaction product of the reaction sublimates into a gas as soon as it is generated, so that the silicon oxide is removed (lines 144-152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Lee (KR100870914, a machine-translated English version is used) as applied to claim 1 above.
	Regarding claim 4, Lee is silent about wherein a ratio of the organic amine compound to the hydrogen fluoride included in the treatment gas, as determined by dividing the number of moles of the organic amine compound by the number of moles of the hydrogen fluoride, is 0.001 or higher but 100 or lower.  However, Lee teaches that the flow rate ratio (molar ratio) of gas components in the etching gas mixture is a result effective variable affecting the etching rate or selection ratio (lines 189-191).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the molar ratio of organic amine compound to the hydrogen fluoride (a result-effective variable) to achieve desirable etching results.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiehbauch et al. (US20090275205) as applied to claim 1 above, in view of Muraki et al. (US20100216296).
	Regarding claim 10, Kiehbauch is silent about selectively etching a silicon oxide film on a substrate to be treated where both the silicon oxide film and a silicon nitride film are exposed.  However, Kiehbauch discloses that the method is an improvement over Chemical Oxide Removal and Post Heat Treatment (COR/PHT) used for removing silicon oxide film with improved wafer throughput (paragraphs 0002-0006).  In addition, Muraki teaches that a COR/PHT process can be used to selectively etching a silicon oxide film on a substrate to be treated where both the silicon oxide film and a silicon nitride film are exposed (paragraphs 0068 and 0071).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to apply the method of Kiehbauch in the application of Muraki, with a reasonable expectation of success.  One of ordinary skill in the art would be motivated to do modification because Kiehbauch discloses that the method provides improved wafer throughput (paragraph 0006).
	Regarding claim 11, the limitation in the wherein clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Lee (KR100870914, a machine-translated English version is used) as applied to claim 2 above.
Regarding claim 19, Lee discloses wherein a temperature of the silicon oxide upon the reaction is 20°C or higher and 50°C or lower (line 121), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Lee (KR100870914, a machine-translated English version is used) as applied to claim 1 above, in view of Kiehbauch et al. (US20090275205).
Regarding claim 21, Lee discloses wherein a temperature of the silicon oxide upon the reaction is 20°C or higher and 50°C or lower (line 121), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Lee further discloses the organic amine compound is represented by formula (1): wherein N represents a nitrogen atom, R1 represents a C1 hydrocarbon group, and R2 and R3 each represents a hydrogen atom (CH3NH2, lines 18-119); and wherein when the reaction product of the reaction sublimates into a gas as soon as it is generated, so that the silicon oxide is removed (lines 144-152).
The difference between the method of Lee and the method as recited in the instant claim is the type of organic amine compound.  In the method of Lee, the organic amine is a primary amine (methylamine, lines 18-119), while the organic amine as recited in the instant claim is a secondary amine or a tertiary amine.  However, Kiehbauch teaches that in the ammonium fluoride chemistry used to remove silicon oxide, which is a mixture of volatile amine and HF, the volatile amine can be primary (e.g. methylamine), secondary (e.g. dimethylamine) or tertiary (e.g. trimethylamine) (paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute primary amine in the method of Lee with a secondary or a tertiary amine as taught by Kiehbauch, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713